Citation Nr: 0805792	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-31 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for pes planus.

2. Entitlement to service connection for a disability of the 
left eye (claimed as residuals of an injury to the left 
orbital rim).

3. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for sebaceous cyst removed from under the left 
eye, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992 and from July 1995 to June 2001.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The veteran testified at a personal hearing before the 
undersigned Acting Veteran's Law Judge, sitting at the RO in 
October 2007.  A transcript of the hearing is associated with 
the claims file.  At this hearing, the veteran submitted 
additional evidence consisting of VA treatment records dated 
in October 2007 and service medical records dated in June 
1999.  See 38 C.F.R. § 20.1304 (2007).  The Board notes that 
the veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.


FINDINGS OF FACT

1. Bilateral pes planus was noted at the veteran's service 
entrance examination for his second period of active service; 
there is no evidence of diagnosis or treatment of pes planus 
during the veteran's first period of active service.

2. The evidence of record clearly and unmistakably 
establishes that the veteran's pre-existing bilateral pes 
planus was not aggravated beyond its normal progression by 
his active military service.

3. The medical evidence of record does not demonstrate that 
the veteran has a currently diagnosed injury to the left 
orbital rim or residuals of injury to the left orbital rim.

4. In a decision dated in October 2002, the RO denied service 
connection for service connection for a sebaceous cyst 
removed from under the left eye based on the finding that 
there was no competent evidence of a chronic disability 
related to the veteran's active service; the veteran did not 
perfect an appeal the October 2002 decision.

5. Evidence added to the record since the final October 2002 
RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a sebaceous cyst removed from 
under the left eye. 


CONCLUSIONS OF LAW

1. Bilateral pes planus preexisted active service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306(a) 
(2007).

2. A disability of the left eye (claimed as residuals of an 
injury to the left orbital rim) was not incurred in or 
aggravated by the veteran's active duty military service.  §§ 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2007).

3.  The October 2002 rating action that denied service 
connection for sebaceous cyst removed from the left eye is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006).

4. New and material evidence has not been received to reopen 
the claim of entitlement to service connection for sebaceous 
cyst removed from under the left eye.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in February 2006 
with regard to his service connection claim for an injury to 
his left eye and his new and material claim and in April 2006 
with regard to his service connection claim for pes planus.  
Both notices were issued prior to the initial unfavorable AOJ 
decision issued in June 2006.
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection and his new and material claim, the Board observes 
that the VCAA notices issued in February 2006 and April 2006 
informed the veteran of the type of evidence necessary to 
establish service connection; how VA would assist him in 
developing his claim; and his and VA's obligations in 
providing such evidence for consideration; and requested that 
the veteran provide any evidence in his possession that 
pertains to the claims.  

Additionally, the Board observes that the February 2006 VCAA 
letter explicitly stated the reason service connection was 
originally denied for sebaceous cyst removed from under the 
left eye, namely the lack of evidence showing a chronic 
condition in service, in accordance with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  
Thus, as the veteran received fully VCAA-compliant notices 
with regard to each claim prior to the initial adjudication, 
there is no prejudice in the Board proceeding with its 
decision. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.


In the present case, a March 2006 letter advised the veteran 
of the evidence necessary to establish entitlement to 
disability ratings and effective dates for the disabilities 
on appeal.  Again, as this letter was received prior to the 
June 2006 adjudication, the Board may proceed to a review of 
the merits without prejudice to the veteran. 

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  In this regard, 
the Board notes that portions of the veteran's service 
medical records appear to be unavailable.  The veteran has 
submitted copies of relevant service medical records; 
however, requests for the original records from the Records 
Management Center (RMC) yielded a response that the no 
records are available at the RMC.  
In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the veteran's 
claims has been undertaken with this duty in mind.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The AOJ and the Board reviewed the copies of service medical 
records submitted by the veteran and VA medical records in 
connection with adjudication of his claims.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
veteran has residuals of a left eye injury that are a result 
of his military service is not necessary to decide his claim.  
The medical records associated with the claims file do not 
contain any diagnosis or complaint relevant to residuals of a 
left eye injury.  Although the veteran contends that his need 
for vision correction is a result of such injury, he has 
provided no medical evidence to that effect.  The only 
diagnosed disability of record is myopia, which is considered 
congenital or developmental defects not considered diseases 
or injuries within the regulations.  See 38 C.F.R. § 3.303(c) 
(2007).  Therefore, without evidence of a current diagnosis 
of residuals of a left eye injury, the Board finds that a VA 
examination is not necessary.  

With regard to his pes planus, as discussed herein, the 
medical evidence shows that pes planus was present when the 
veteran entered his second period of service, but there is no 
evidence to indicate that it was aggravated during such 
service or that it was incurred during his first period of 
service.  Consequently, any current medical opinion linking 
such disability to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran without supporting medical 
foundation.  In the absence of any medical evidence of 
incurrence or aggravation of pes planus in service, there is 
no competent basis upon which to conclude that the veteran's 
current disability is related to service.  In addition, no 
competent medical evidence suggesting such causal connection 
has been submitted or identified by the veteran.  Thus, the 
Board concludes that an examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner, supra; see also VAOPGCPREC 3-03 
(July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A. Pes planus

The veteran contends that his pes planus, which was first 
documented at his April 1995 enlistment examination, is the 
result of his first period of service.  In support of this 
contention, the veteran points to the fact that his February 
1988 enlistment examination shows no complaints of foot 
problems.  He contends, however, that he experienced 
significant foot pain during his first period of service.  
While he admits that he did not complain of foot problems 
during his first period of active service, he argues 
incurrence and/or aggravation of pes planus due to the fact 
that it was diagnosed at his 1995 enlistment examination.  He 
therefore argues that service connection for pes planus is 
warranted.  The Board further observes that at his October 
2007 hearing, the veteran indicated that his pes planus 
became worse during his second period of service.  Thus, the 
Board will also consider service connection based on 
aggravation of a preexisting disorder. 

There is no evidence of record that the veteran was diagnosed 
or treated for pes planus during his first period of service 
from March 1988 to March 1992.  Further, while he states that 
he experienced painful feet during his first period of active 
service, the veteran has stated that he was unaware of any 
foot disorder (a diagnosed disability) until his April 1995 
enlistment examination.  Although the veteran has a current 
diagnosis of pes planus, as indicated by a March 2006 VA 
treatment record, there is no medical evidence dated between 
March 1992 and April 1995 that reports such diagnosis.  
Finally, no medical evidence linking the veteran's current 
pes planus to his first period of military service is of 
record.

With regard to service connection based on aggravation, as 
indicated, pes planus was noted at the veteran's April 1995 
enlistment examination.  Therefore, the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence, and the veteran is not presumed to have been in 
sound condition upon entry into service.  38 U.S.C.A. § 1111; 
Wagner, supra. 

However, with the exception of the April 1995 enlistment 
examination, there is no evidence of record that indicates 
further diagnosis or treatment for pes planus while in 
service from April 1995 to June 1999.  Additionally, although 
post-service medical evidence reveals a current disorder, 
there is no opinion or other indication that the veteran's 
current disorder is the result of aggravation during service.  
Therefore, the Board finds that there is clear and 
unmistakable evidence that there was no increase in severity 
of the veteran's pes planus during service.  

Accordingly, the presumption of soundness is rebutted and the 
veteran's pes planus pre-existed service; but when there is 
no increase in severity, there is no presumption of 
aggravation during service.  Verdon v. Brown, 8 Vet. App. 529 
(1996); see also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (holding that the presumption of aggravation created 
by section 3.306 applies only if there is an increase in 
severity during service).  On the basis of the above analysis 
a preponderance of the evidence is against a finding that the 
veteran's pes planus underwent any increase in severity 
during service.

Thus, there is no competent medical evidence that the 
veteran's current bilateral pes planus is a result of his 
military service.  The Board has considered the veteran's own 
statements regarding his claimed in-service etiology of his 
current pes planus.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, service connection for pes planus on a 
direct basis is not warranted.  Further, as there is clear 
and unmistakable evidence that the veteran's pes planus 
preexisted service, and there is clear and unmistakable 
evidence that his pes planus was not aggravated by service, 
service connection is not warranted on the basis of 
aggravation of a preexisting disability.  

B. Injury to the left orbital rim 

The veteran contends that an injury to his left orbital rim 
received in service has resulted in a loss of visual acuity, 
requiring him to wear eyeglasses.  Therefore, he argues that 
service connection is warranted for injury to the left 
orbital rim. 

October 1995 service medical records report that the veteran 
sustained an injury to his left eye when the side of his face 
hit a wall locker.  The veteran complained of lightheadedness 
and double vision immediately following the injury, and 
broken blood vessels were observed.  These records indicate 
that an orbital fracture was considered and a CT scan 
recommended, but there is no record that such scan was 
performed or a fracture diagnosed.  An October 1997 service 
medical record shows that the veteran was prescribed glasses.  
There is no post-service evidence related a disorder of the 
eye, nor is there evidence that supports the veteran's 
contention that his need for glasses is a result of his in-
service injury.  Again, the Board notes that conditions such 
myopia and hyperopia are considered congenital or 
developmental defects not considered diseases or injuries 
within the regulations.  38 C.F.R. § 3.303(c).

Thus, the only evidence of record that the veteran has a 
current disorder related to his in-service injury to his left 
eye is his own statements.  As previously discussed, the 
veteran is not competent to speak to questions of diagnosis 
or causation.  Id.  Therefore, the Board concludes that there 
is no current diagnosis of residuals of an injury to the left 
orbital rim.  Without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

C. New and material evidence claim

In a rating decision issued in September 2002, the RO denied 
service connection for a sebaceous cyst removed from under 
the left eye.  In reaching such decision, the RO considered 
VA treatment records dated from August 2001 to August 2002.  
Thereafter, the veteran submitted copies of his service 
medical records, which the RO had been unable to obtain.  
Those records showed that the veteran developed a 
"furunculous" in June 1999, and that he underwent the 
surgical removal the same. Subsequently, the RO issued a 
second rating decision dated in October 2002 considering the 
service medical records, and again denied service connection 
because a permanent residual of chronic disability was not 
shown by service medical records or demonstrated by evidence 
following service.  No other medical records were associated 
with the claims file at the time of the decision.  Lacking 
any evidence of the incurrence or aggravation in service or 
present existence of residuals of a sebaceous cyst removed 
from the left eye, the RO denied the claim.

In September 2002 and October 2002, the veteran was advised 
of the decision and he did not appeal either rating decision.  
The next communication received from the veteran regarding 
this claim was his January 2006 application to reopen.  Thus, 
the September 2002 and October 2002 decisions are final.  38 
U.S.C.A § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002) [(2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In an October 2002 rating decision, the RO determined that 
there was no evidence showing incurrence or aggravation in 
service or present existence of residuals of removal of a 
sebaceous cyst.  Since that decision, VA treatment records 
dated from February 2005 to May 2006 and in October 2007 have 
been received.  While this evidence is new, it is not 
material as it does not raise a reasonable possibility of 
substantiating the veteran's claim.  

Specifically, at the time of the October 2002 decision, the 
only evidence of record was the veteran's service medical 
records and VA treatment records dated from August 2001 to 
August 2002.  Since the October 2002 decision, the evidence 
received relevant to the current existence of a sebaceous 
cyst related to service are October 2007 VA treatment 
records.  These records consist of telephone consultations in 
which the veteran complained of a painful "cyst" on his 
face, and a physical examination in which the veteran 
expressed concern that a pimple on his face is a recurrence 
of his in service cyst.  The diagnosis was acne, and the 
veteran was prescribed doxycycline and benzoyl peroxide 
accordingly.  VA treatment records dated from February 2005 
to May 2006 contain no reference to the presence of a 
sebaceous cyst and/or furunculous or a relationship between a 
current disorder and his military service.  No other records 
have been submitted. 

Thus, there is no current diagnosis of a sebaceous cyst or 
any objective evidence that the veteran has a current 
disorder related to his in-service cyst.  Consequently, the 
only evidence of record that the veteran has residuals of 
sebaceous cyst removal from under his left that are related 
to his service is the veteran's own statements.  This is not 
competent evidence because, although the veteran is competent 
to speak to his symptomology, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones, supra; Espiritu, supra.  See also Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions of medical causation 
cannot suffice as new and material evidence to reopen a 
claim).  

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is new, but not 
material in that it does not raise a reasonable possibility 
of substantiating the veteran's claim of entitlement to 
service connection for residuals of removal of a sebaceous 
cyst.  As such, the Board finds that the evidence received 
subsequent to the RO's October 2002 decision is not new and 
material and the requirements to reopen the claim of 
entitlement to service connection for sebaceous cyst removed 
from under the left eye have not been met.  Therefore, the 
claim to reopen a previously denied claim seeking service 
connection for sebaceous cyst removed from under the left is 
denied.

D. Other considerations

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for pes planus and injury to the left orbital rim 
and his claim to reopen a claim for service connection for 
sebaceous cyst removal.  Therefore, his claims must be 
denied.


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a disability of the 
left eye (claimed as residuals of an injury to the left 
orbital rim) is denied.

New and material evidence not having been received, the claim 
to reopen a previously denied claim of entitlement to service 
connection for sebaceous cyst removed from under the left eye 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


